Exhibit 10.1

Confidential

September 15, 2014

Mr. Sean Galvin

At the Address on File with KCG

 

  Re: Interim Chief Financial Officer

Dear Sean:

On behalf of the Board of Directors, we appreciate your agreement to serve as
Interim Chief Financial Officer of KCG Holdings, Inc. while the Company
undertakes its process for identifying and selecting a permanent Chief Financial
Officer. This letter confirms the terms of your service:

1. Position. You will begin to serve as Interim Chief Financial Officer of KCG
beginning September 12, 2014. In that capacity, you will report directly to the
Chief Executive Officer of KCG and have all of the authorities, duties and
responsibilities that historically accompany this position.

2. Term. We expect that your position as Interim Chief Financial Officer will
continue, unless earlier terminated by you or KCG, until the date a new Chief
Financial Officer commences employment with KCG. In the event that you are not
selected for the permanent Chief Financial Officer position, we expect that you
will resume your position as Chief Accounting Officer.

3. Interim Compensation. During your service as Interim Chief Financial Officer,
your compensation and benefits will be as follows:

 

  •   Base Cash Salary. During your service your base cash salary will be
increased to a rate of $500,000 per year, paid in accordance with KCG’s normal
practices for senior executives.

 

  •   2014 Total Compensation. The total of your base salary and annual
incentive earned for 2014 will be no less than the total earned for 2013.

 

  •   One-Time RSU Award. Subject to approval of the Compensation Committee of
KCG’s Board of Directors, you will receive a grant of 25,000 restricted stock
units under KCG’s Amended and Restated Equity Incentive Plan (the “Plan”). Your
one-time RSU award will be subject to the terms of the Plan and the relevant
award agreement and will vest ratably on each of the three anniversaries of
grant.

4. Compensation After Interim Service. In the event you are not selected for the
permanent Chief Financial Officer position and you resume service as Chief



--------------------------------------------------------------------------------

Accounting Officer, your base cash salary will be a rate of $275,000 per year
and the total of your base salary and annual incentive earned for 2015 will be
no less than the total earned for 2013. If during 2015 KCG terminates your
employment without “Cause” (as defined in the Plan), subject to your execution
of a release of claims in favor of KCG, you will be entitled to receive a cash
payment equal to your 2013 total compensation, prorated for the number of days
you worked during 2015.

We look forward to your service.

 

Sincerely, KCG Holdings, Inc. By:  

/s/ Jerry Dark